Citation Nr: 1628204	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right hip, limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had active service from April 1957 until November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The February 2016 Board decision also remanded the claim of entitlement to service connection for a bilateral hand disability.  This claim was granted in full in a March 2016 rating decision and is therefore no longer before the Board.

The Board notes that the October 2014 rating decision granted service connection for degenerative joint disease of the right hip and assigned a 10 percent rating for limitation of flexion and a 0 percent rating for limitation of extension.  In notices of disagreement received in November 2014 and December 2014, the Veteran limited his disagreement with the hip disability rating to the denial of a compensable rating for limitation of extension.  Therefore, the issue of limitation of flexion of the right hip is not on appeal and will not be considered herein.  The Veteran was granted entitlement to a separate 10 percent rating for limitation of adduction of the right hip in a May 2016 rating decision.  He has yet to appeal this assigned rating and, therefore, the issue of entitlement to a rating in excess of 10 percent for limitation of adduction of the right hip is not on appeal and will not be considered herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has manifested by no more than Level I hearing in the right ear and no more than Level III hearing in the left ear.

2.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's right hip disability is not demonstrated to be manifested by limitation of extension to 5 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for assignment of an initial compensable rating for limitation of extension of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a March 2014 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA and private medical records. 

The RO arranged for the Veteran to undergo VA examinations in September 2014 and March 2016.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  

With respect to the right hip disability claim, neither VA examiner was able to determine additional limitation of range of motion during flare-ups or after repeated use.  The Veteran's accredited representative noted in a December 2015 Informal Hearing Presentation that the evidence that was of record at that time "did not address flare ups that are productive of additional functional limitation of motion and movement with pain and fatigue and weakness."  The Board observes the Court's guidance for cases in which veterans describe symptoms that periodically increase in severity to become more severe than clinically observed during VA examination.  The Board acknowledges Ardison v. Brown, in which the Court held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  However, more applicable in this case is the Court's holding in Voerth v. West that an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth v. West, 13 Vet. App 117 (1999).  Voerth may be further distinguished from Ardison in that, in Ardison, the appellant's worsened condition would last weeks or months, while in Voerth the appellant's worsened condition would last only a day or two.  

The Board finds that the Veteran' right hip disability flare-ups in the case at hand are more like the impairment noted in Voerth in that they occur three or four times a week and do not appear to be of long duration.  The Board further notes that the Veteran has not contended, and the evidence does not indicate, that flare-ups interfere with employment.  The Board therefore concludes that the duty to assist has been satisfied, even though the Veteran was not examined by a VA examiner during a flare-up.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  As will be discussed in more detail below, the Board observes that the examination reports describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  

For the above reasons, the Board concludes that the reports of the September 2014 and March 2016 examinations provide an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

A.  Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran underwent VA examinations in September 2014 and March 2016.

The September 2014 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
65
LEFT
25
20
40
70
75

The puretone threshold average was 41 decibels in the right ear and 51 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  In terms of functional impairment, the examiner noted that the Veteran reported that his daughter tells him he does not hear what she is saying.  It was noted that the Veteran's hearing loss does not prevent him from performing any of his daily activities, including his ability to function in an occupational environment, or limit his functional abilities in any of his daily activities, including his ability to obtain or maintain employment.  

The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.  No exceptional pattern of hearing impairment was shown.

The March 2016 VA examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
50
65
LEFT
10
15
45
65
65

The puretone threshold average was 46 decibels in the right ear and 48 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  In terms of functional impairment, the examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including his ability to work.  The above audiological findings show Level I hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.  No exceptional pattern of hearing impairment was shown.

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his difficulties hearing his daughter when she is speaking.  As noted in the December 2015 Informal Hearing Presentation, the Veteran has also reported that he has to be up close to people in order to hold conversations and he has to turn up the volume in order to watch television.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial compensable disability rating for bilateral hearing loss is not warranted during any portion of this appeal.

B.  Right Hip, Limitation of Extension

The Veteran has also claimed entitlement to an initial compensable rating for limitation of extension of the right hip.  As noted above, the Veteran has been assigned separate 10 percent ratings for limitation of flexion and limitation of adduction of the right hip.  Neither of these ratings is on appeal at this time.  Therefore, the Board will only consider whether an increased rating is warranted for limitation of extension.

The noncompensable rating for limitation of extension has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5251.  This code directs that the disability at issue (traumatic arthritis of the right hip) be rated for limitation of extension.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the case at hand, the Veteran's right hip disability has already been assigned multiple 10 percent ratings based on limitation of motion.  Therefore, the provisions pertaining to the assignment of at least as minimal compensable rating for limitation of motion of the right hip have already been applied and are no longer for consideration in this case.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Limitation of extension of the hip is rated as limitation of extension of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  This diagnostic code provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  This is the only diagnostic code that specifically rates limitation of extension of the hip.  

Turning to the evidence of record, the Veteran underwent VA hip examinations in September 2014 and March 2016.  

The September 2014 VA examination report notes that the Veteran's extension was to greater than five degrees, and there was objective evidence of painful motion at five degrees.  

The examiner indicated that there was additional limitation of motion, as well as functional loss and/or functional impairment, in the form of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  It was also noted that he has localized tenderness or pain on palpation for the joints/soft tissue of his right hip.  It was noted that, without direct observation, it would be mere speculation to determine how much range of motion the Veteran loses during flare-ups.

The March 2016 VA examination report reflects review of the claims file and interview and examination of the Veteran.  It notes that the Veteran reported his hips have gotten progressively worse.  He performs stretching exercises, and he uses aspirin and Tylenol arthritis, heat, and occasionally Ben Gay.  He reported having hip flare-ups three or four times per week during which his hip pain goes up to 8 out of 10.  He reported having functional loss or functional impairment, specifically noting that his hips are very painful when he is getting up from his chair and getting out of the car.  As a result, he does not go out or drive as much.  

On examination, his hip extension was 0 to 15 degrees.  It was noted that pain on examination, including on extension, resulted in functional loss.  Extension after three repetitions was also from 0 to 15 degrees, and functional loss was due to pain, fatigue, weakness, lack of endurance, and incoordination.  

The examiner noted that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  However, the examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups or with repeated use over a period of time without resort to speculation.  The examiner noted that it would be impossible without resorting to mere speculation to indicate any additional range of motion loss, compared to the VA examination findings, during a flare-up or over a period of time.  

The above evidence reflects that the Veteran has not had extension limited to 5 degrees when examined during VA examinations.  The Board notes, in particular, that the Veteran's range of extension was not limited to a compensable degree even following repetitive movement.  While the Veteran was not able to be examined during a flare-up, the Veteran's qualitative description of how flare-ups affect his right hip disability consists of a description of increased pain, and not decreased extension.  The Board therefore finds that entitlement to an initial compensable rating for limitation of extension of the right hip is not warranted.

In light of the above, the Board finds that the preponderance of the evidence is against assigning an initial compensable rating for arthritis of the right hip with limitation of extension.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

C.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, as discussed above, the relevant hearing loss criteria contemplate the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

In addition, the Board also finds that the rating criteria for the Veteran's service-connected right hip disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The right hip disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of these claims for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board, therefore, has determined that the available schedular evaluations for the service-connected bilateral hearing loss and right hip disabilities in this claim are adequate.  Therefore, referral of either of the disabilities at issue in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.
      
Entitlement to an initial compensable rating for degenerative joint disease of the right hip, limitation of extension, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


